Atkinson, J.
The plaintiff, who was an heir at law of an intestate, eon-tended that the widow had entered into an agreement with the other heirs of the deceased, hy which she was to take certain personalty and occupy certain real estate for a specified time free of rent, and also to have a child’s part in other property of the intestate, after the payment of debts, in lieu of dower and year’s support, and that in pursuance of such agreement the widow had occupied the real estate, and that the administrator had sold the land in controversy, but the widow was nevertheless seeking to have dower assigned in it. The defendant, who was the widow, denied making such an agreement, and attacked it as procured by fraud, and also attacked the administrator’s sale. The evidence in support of the respective contentions being conflicting, there was no abuse of discretion in granting an interlocutory injunction restraining the widow from proceeding to have dower assigned.

Judgment affirmed.


All the Justices concur.